Case: 20-40350     Document: 00515772161         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    March 9, 2021
                                  No. 20-40350
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Arzon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:11-CR-43-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          David Arzon pleaded guilty to conspiracy to possess with intent to
   distribute five kilograms or more of cocaine hydrochloride, in violation of 21
   U.S.C. § 846, 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 2. The district court
   sentenced him to 135 months’ imprisonment and five years’ supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40350      Document: 00515772161          Page: 2    Date Filed: 03/09/2021




                                    No. 20-40350


   release. On appeal, Arzon raises three challenges to the district court’s
   calculation of the Sentencing Guidelines range.
          We review the district court’s legal interpretation of the Guidelines
   de novo and its factual findings for clear error. United States v. Castillo, 779
   F.3d 318, 321 (5th Cir. 2015). A factual finding is clearly erroneous only if,
   based on the entirety of the evidence, we are “left with the definite and firm
   conviction that a mistake has been made.” Id.
          First, Arzon argues that the district court erred in permitting the
   Government to withhold a motion for an additional, one-point reduction for
   acceptance of responsibility under U.S.S.G. § 3E1.1(b). We review the
   Government’s reasons for withholding the motion “only to determin[e]
   whether the [G]overnment considered an interest within § 3E1.1.” United
   States v. Halverson, 897 F.3d 645, 656 (5th Cir. 2018). At sentencing, the
   Government declined to move for the one-point reduction because Arzon did
   not truthfully admit his criminal conduct. And Arzon was a fugitive for eight
   years. Both reasons are relevant considerations under § 3E1.1. See U.S.S.G.
   § 3E1.1, cmt. 1(A) & (D); see also, e.g., United States v. Chapa-Garza, 62 F.3d
   118, 123 (5th Cir. 1995) (holding that a defendant had not clearly
   demonstrated acceptance of responsibility where he was a fugitive for four
   and a half years). Thus, the district court did not clearly err in permitting
   the Government to withhold a motion for the additional, one-point
   reduction.
          Next, Arzon claims the district court erred in overruling his objection
   to the PSR’s inclusion of a 2008 New York State DWI conviction. Arzon
   bears the burden of showing that the information in the PSR about this DWI
   conviction was “materially untrue, inaccurate or unreliable.” United States
   v. Parker, 133 F.3d 322, 329 (5th Cir. 1998). Although the record of Arzon’s
   DWI conviction was lost in a fire, the probation officer verified the DWI




                                          2
Case: 20-40350      Document: 00515772161           Page: 3    Date Filed: 03/09/2021




                                     No. 20-40350


   conviction by procuring a Certificate of Disposition and National Crime
   Information Center record detailing the offense; both documents bore
   sufficient indicia of reliability. See U.S.S.G. § 6A1.3(a) (allowing a district
   court to consider at sentencing any information that has sufficient indicia of
   reliability to support its probable accuracy); see also N.Y. Crim. Proc.
   Law § 60.60(1) (“A certificate issued by a criminal court, or the clerk
   thereof, certifying that a judgment of conviction against a designated
   defendant has been entered in such court, constitutes presumptive evidence
   of the facts stated in such certificate.”). Moreover, Arzon failed to meet his
   burden because he presented no competent rebuttal evidence at sentencing.
   Accordingly, the district court did not clearly err in considering Arzon’s
   DWI conviction when calculating his criminal history.
          Finally, Arzon argues that the district court erred by not reducing his
   offense level based on his role in the offense. Specifically, Arzon claims that
   he was entitled to a mitigating role reduction under U.S.S.G. § 3B1.2.
   Because Arzon seeks an adjustment to the base level of the conspiracy offense
   with which he was charged, he “bears the burden of proving by a
   preponderance of the evidence that the adjustment is warranted.” United
   States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). Arzon has
   failed to make that showing: He did not show the level of culpability of the
   average participant in the conspiracy, and he did not show that he was
   substantially less culpable than that participant. See United States v. Castro,
   843 F.3d 608, 613 (5th Cir. 2016); U.S.S.G. § 3B1.2 cmt. 3(A). Thus, the
   district court did not clearly err in refusing to grant the § 3B1.2 reduction.
          We AFFIRM.




                                          3